DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments

Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims above, and further in view of Takeda et al (Pub No: 2018/0019851), and further in view of Zhang et al (Pub No: 2019/0174466).

	
As to claim 13, Yang teaches a terminal (Yang, Fig 7, a UE)  comprising: 
a receiver (Yang, Fig 17, a RF unit)  that receives a configured grant configuration (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration and resource allocation information for DL or upper layer control message); and 
a processor (Yang, Fig 17, a processor) that applies a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).
Yang does not explicitly teach wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling.
However, Takeda teaches wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling (Takeda, [0051-52], the PUSCH transmission is configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda to configure grant PUSCH by higher signaling because uplink control signals  can be transmitted adequately [0009].
The combination of Yang and Takeda does not explicitly teach and wherein the receiver receives a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission.
However, Zhang teaches wherein the receiver receives a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission (Zhang, [0038], a PDCCH with CRC scrambled by a CS-RNTI is received for scheduling a PUSCH retransmission).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda with Zhang to use PDCCH with CRC scrambled because it well know method in control signaling for uplink MIMO (Zhang, [0002]).

As to claim 14, Yang teaches wherein the first parameter includes at least one of information about closed power control loop to use (Yang, [0039]-[0057], DCI for closed loop Tx power control command), information about modulation and coding scheme (MCS) table, and information about MCS table for transform precoding (Yang, [0039]-[0057], precoding information) .

As to claim 15, Yang teaches wherein the receiver receives a PUSCH configuration, and the control section applies a second parameter which is a part of the PUSCH configuration to the retransmission (Yang, [0058][0078], power and timing are applied from the PDCCH configuration to the PUSCH retransmission).

As to claim 16, Yang teaches wherein when a number of repetitions of data is configured in the PUSCH configuration, the control section applies the number of repetitions to the retransmission (Yang, [0078-0079], the retransmission configuration is for repetitions after subframe k through subframe i-k).

As to claim 17, Yang teaches wherein the receiver receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 18, Yang teaches a radio communication method for a terminal (Yang, Fig 7 method for a UE) comprising: 
receiving a configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH); and 
applying a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).
Yang does not explicitly teach wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling.
However, Takeda teaches wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling (Takeda, [0051-52], the PUSCH transmission is configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda to configure grant PUSCH by higher signaling because uplink control signals  can be transmitted adequately [0009].
The combination of Yang and Takeda does not explicitly teach and receiving a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission.
However, Zhang teaches receiving a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission (Zhang, [0038], a PDCCH with CRC scrambled by a CS-RNTI is received for scheduling a PUSCH retransmission).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda with Zhang to use PDCCH with CRC scrambled because it well know method in control signaling for uplink MIMO (Zhang, [0002]).


As to claim 19, Yang teaches a base station (Yang, [0058  Fig 7, the BS )comprising: 
a transmitter that transmits a configured grant configuration (Yang, [0058  Fig 7, the BS transmits the configurations via PDCCH); and 
a processor that controls reception of a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the BS receives the PUSCH retransmission), wherein a first parameter which is a part of the configured grant configuration is applied to the retransmission (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).
Yang does not explicitly teach wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling.
However, Takeda teaches wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling (Takeda, [0051-52], the PUSCH transmission is configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda to configure grant PUSCH by higher signaling because uplink control signals  can be transmitted adequately [0009].

As to claim 20, Yang teaches a system (Yang, Fig 17, a BS and UE) comprising: a terminal (Yang, Fig 17, a UE)that comprises: 
a receiving section (Yang, Fig 17 a RF unit)that receives a configured grant configuration (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration and resource allocation information for DL or upper layer control message); and 
a processor (Yang, Fig 17, a processor) that applies a first parameter which is a part of the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH), to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH); and 
a base station (Yang, Fig 17, a BS) that comprises: 
a transmitter that transmits the configured grant configuration (Yang, [0058  Fig 7, the BS transmits the configurations via PDCCH); and 
a processor that controls reception of the retransmission(Yang, [0078], the BS receives the PUSCH retransmission).
Yang does not explicitly teach wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling (Takeda, [0051-52], the PUSCH transmission is configured via higher layer signaling).
However, Takeda teaches wherein the configured grant configuration is applied to a configured-grant-type PUSCH transmission that is configured by higher layer signaling (Takeda, [0051-52], the PUSCH transmission is configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda to configure grant PUSCH by higher signaling because uplink control signals  can be transmitted adequately [0009].
The combination of Yang and Takeda does not explicitly teach and receiving a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission.
However, Zhang teaches receiving a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS-RNTI), which indicates the retransmission (Zhang, [0038], a PDCCH with CRC scrambled by a CS-RNTI is received for scheduling a PUSCH retransmission).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yang and Takeda with Zhang to use PDCCH with CRC scrambled because it well know method in control signaling for uplink MIMO (Zhang, [0002]).


As to claim 21, Yang teaches wherein the receiver receives a PUSCH configuration, and the processor applies a second parameter which is a part of the PUSCH configuration to the retransmission (Yang, [0058][0078], power and timing are applied from the PDCCH configuration to the PUSCH retransmission).

As to claim 22, Yang teaches wherein the receiver receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 23, Yang teaches wherein the receiver receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 24, Yang teaches wherein the receiver receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469